Name Name of Subscriber: Exhibit 99.2(d) DMR MORTGAGE OPPORTUNITY FUND LP SUBSCRIPTION AND CAPITAL COMMITMENT AGREEMENT LIMITED PARTNERSHIP INTERESTS Minimum Capital Commitment: $5,000,000 THESE ARE SPECULATIVE SECURITIES FOR THE USE OF U.S. INVESTORS ONLY September 22, 2008 ONLY “ELIGIBLE INVESTORS” MAY INVEST DMR MORTGAGE OPPORTUNITY FUND LP SUBSCRIPTION INSTRUCTIONS DMR Mortgage Opportunity Fund LP (the “Fund”) is a speculative investment offered only to persons meeting the qualifications specified in this Subscription and Capital Commitment Agreement.Those prospective investors that meet such qualifications are referred to herein as “Eligible Investors.”Among such qualifications each Eligible Investor must be (i) an institutional “accredited investor,” as defined in Regulation D under the Securities Act of 1933, as amended, and (ii) a “qualified client” as defined in Rule 205-3 of the Investment Advisers Act of 1940, as amended, unless otherwise determined by the Fund.All investors must have a high level of financial sophistication and be able to evaluate the merits and risks of a specialized, non-traditional investment vehicle such as the Fund, including the risk of losing one’s entire investment. The speculative nature of an investment in the Fund makes it appropriate only for a limited portion of the risk segment of a portfolio. This Subscription and Capital Commitment Agreement is not accepted until Declaration Management & Research LLC, the general partner and investment adviser of the Fund (“Declaration”),has executed a counterpart of the Execution Pages of this Subscription and Capital Commitment Agreement and returned them to the Subscriber. The Subscription and Capital Commitment Agreement has been formatted so that only the Execution Pages need to be completed. Subscriptions which are not paid when due may be subject to rejection, to being held without interest until the next issuance of Interests and/or to being assessed for all related losses, costs and interest. Subscriptions must be paid by wire transfer to the following account: Bank Name: LaSalle Bank National Association ABA Number:071000505 Account Name:Trust GL Account Number:2090067 Further Credit to:ACCT# 725402.2 Ref:DMR Mortgage Opportunity Fund LP Sub/Red – (insert name of investor) Attn:Kateri Malecek (312) 992-1136 If you have any questions concerning how to complete the Execution Pages of this Subscription and Capital Commitment Agreement, please contact Gregory Casey, a representative of John Hancock Distributors LLC (the “Placement Agent”) at (703) 749-8270. This Subscription and Capital Commitment Agreement will be kept strictly confidential and will not be reviewed by any parties other than Declaration, the Placement Agent and their respective agents and counsel.Please return completed and signed Execution Pages by fax to (703) 749-8256 and by mail to the following address: DMR MORTGAGE OPPORTUNITY FUND LP c/o Declaration Management & Research LLC 1800 Tysons Boulevard, Suite 200 McLean, Virginia 22102 Attention: John Pluta DMR MORTGAGE OPPORTUNITY FUND LP SUBSCRIPTION AND CAPITAL COMMITMENT AGREEMENT DMR MORTGAGE OPPORTUNITY FUND LP c/o
